      3:20-cv-03133-MGL         Date Filed 11/23/20      Entry Number 13        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

TIMOTHY JORDAN,                                  §
               Plaintiff,                        §
                                                 §
vs.                                              §    CIVIL ACTION 3:20-3133-MGL-PJG
                                                 §
FRANKLIN JORDAN and EVELYN                       §
JORDAN,                                          §
               Defendants.                       §

             ORDER ADOPTING THE REPORT AND RECOMMENDATION
               AND DISMISSING THE ACTION WITHOUT PREJUDICE
               AND WITHOUT ISSUANCE AND SERVICE OF PROCESS

       Plaintiff Timothy Jordan (Jordan) is self represented. He filed his lawsuit in this Court

against Defendants Franklin Jordan and Evelyn Jordan.

       The matter is before the Court for review of the Report and Recommendation (Report) of the

United States Magistrate Judge suggesting Jordan’s case be dismissed without prejudice and without

issuance and service of process. The Report was made in accordance with 28 U.S.C. § 636 and

Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
      3:20-cv-03133-MGL          Date Filed 11/23/20       Entry Number 13         Page 2 of 2




       The Magistrate Judge filed the Report on October 29, 2020, and the Clerk entered Jordan’s

objections on November 12, 2020. The Court has carefully reviewed the objections, but holds them

to be without merit. It will therefore enter judgment accordingly.

       The Magistrate Judge suggests Jordan’s case be dismissed because he has failed to state a

claim upon which relief can be granted. The Court agrees.

       The gist of Jordan’s objections is that he “has stated a claim plausible on its face and stated

a cause of action [under] 28 U.S.C. § 1331[,] . . . which is a claim upon which relief can be granted.”

Objections at 2. But, Jordan’s conclusory objections, without more, are insufficient to convince the

Court he has stated a plausible claim under Section 1331. Accordingly, his objections will be

overruled.

       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court overrules Jordan’s objections, adopts the Report, and incorporates it herein.

Therefore, it is the judgment of the Court Jordan’s action is DISMISSED WITHOUT

PREJUDICE and without issuance and service of process.

       IT IS SO ORDERED.

       Signed this 23rd day of November, 2020, in Columbia, South Carolina.

                                                   s/ Mary Geiger Lewis
                                                   MARY GEIGER LEWIS
                                                   UNITED STATES DISTRICT JUDGE



                                          *****
                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                  2
